DETAILED ACTION
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gailus (US20160150645).
	Re Claim 1, Gailus show and disclose
A printed circuit board comprising: 
a plurality of layers (fig. 5-9), a top layer of the plurality of layers including a conductive surface film (conductive surface layer 590, 620, 730, 610 and 930, fig. 5-9); and 
via patterns (via pattern 420 and 720, fig. 6-7) formed in the plurality of layers, each of the via patterns comprising: at least one signal via (signal via 550, 610 and 612, fig. 5-9) connected to a layer of the plurality of layers (fig. 5, 8 and 9); and at least one conductive shadow via (shielding via 630, 632, 640, 642, 644 and 646, fig. 6-8, 12 and 14) electrically connected to the conductive surface film (fig. 6-8, 12 and 14).
Re Claim 2, Gailus show and disclose
The printed circuit board as defined in claim 1, wherein the at least one signal via comprises first and second signal vias (610 and 612, fig. 6-8) that form a differential signal pair (differential signal pair, [Abstract]).
Re Claim 3, Gailus show and disclose
The printed circuit board as defined in claim 2, wherein the at least one conductive shadow via includes two shadow vias (ground shielding vias 1440, 1442,1450 and 1452, fig. 14; providing shielding between adjacent via patterns 1420 and with respect to interconnecting the ground planes of the attachment layers, [0096]) located midway between the first and second signal vias (610 and 612, fig. 14).
Re Claim 4, Gailus show and disclose	
The printed circuit board as defined in claim 1, wherein the at least one shadow via (640, fig. 8 and 12) extends through the plurality of layers.
Re Claim 5, Gailus show and disclose
The printed circuit board as defined in claim 1, further comprising additional shadow vias located between adjacent via patterns and electrically connected to the conductive surface film (shielding via 630, 632, 644 and 646, fig. 6-8, 12 and 14).
Re Claim 6, Gailus show and disclose
The printed circuit board as defined in claim 1, wherein the conductive surface film is configured to contact a conductive element of a connector (140 of 100, fig. 1).
Re Claim 7, Gailus show and disclose
The printed circuit board as defined in claim 2, wherein each of the via patterns further comprises an antipad formed in the conductive surface film and surrounding the first and second signal vias (antipad 592 and 622, fig. 5-9 and 14).
Re Claim 8, Gailus show and disclose
The printed circuit board as defined in claim 2, wherein each of the via patterns (420,720 and 1420, fig. 6-7 and 14) further comprises a first antipad (640, 642, 644 and 646, fig. 6-7 and 14) surrounding the first signal via and a second antipad surrounding the second signal via (610 and 612, fig. 6-7 and 14).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushta et al. (US20070205847).
Re Claim 1, Kushta show and disclose
A printed circuit board comprising: 
a plurality of layers (fig. 1), a top layer of the plurality of layers including a conductive surface film (top surface layer 105, fig. 1); and 
via patterns (101 and 102, fig. 1) formed in the plurality of layers, each of the via patterns comprising: at least one signal via (signal via 101, fig. 11) connected to a layer of the plurality of layers; and at least one conductive shadow via (ground shield via 102, fig. 1; ground vias 102 and ground plates 104 from conductor layers forming an outer conductive boundary and establishing shield properties, [0032]) electrically connected to the conductive surface film (fig. 1).
Re Claim 2, Kushta show and disclose
The printed circuit board as defined in claim 1, wherein the at least one signal via comprises first and second signal vias (pair of signal vias, fig. 6 and 18) that form a differential signal pair (a pair of signal vias for differential signaling, [0012]).
Re Claim 3, Kushta show and disclose
The printed circuit board as defined in claim 2, wherein the at least one conductive shadow via includes two shadow vias (two center ground shield vias 602 in midway between two signal vias 601, fig. 6) located midway between the first and second signal vias.
Re Claim 4, Kushta show and disclose
The printed circuit board as defined in claim 1, wherein the at least one shadow via extends through the plurality of layers (fig. 1).
Re Claim 6, Kushta show and disclose
The printed circuit board as defined in claim 1, wherein the conductive surface film is configured to contact a conductive element of a connector (any conductive element of the connector connected to the top surface layer, fig. 19; shown in FIG. 19, where a via structure under a connector, as for an example a sub-miniature-type-A (SMA) connector, is presented. The via structure under the connector includes a signal via 1901 and ground vias 1911, [0063]).
Re Claim 7, Kushta show and disclose
The printed circuit board as defined in claim 2, wherein each of the via patterns further comprises an antipad (103, fig. 1; and 603, fig. 6) formed in the conductive surface film and surrounding the first and second signal vias (fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushta et al., in view of Brunker et al. (US20130077268).
Re Claim 5, Kushta show and disclose
The printed circuit board as defined in claim 1,
Kushta does not disclose
additional shadow vias located between adjacent via patterns and electrically connected to the conductive surface film.
Brunker teaches a device wherein
additional shadow vias located between adjacent via patterns (ground shield vias 32 and 35 between two via patterns, fig. 4) and electrically connected to the conductive surface film (connecting top ground plane, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to add via patterns and ground shield vias in between as taught by Brunker in the electronic device of Kushta, in order to be able to use more via patterns and ground shield vias in between to shield noise between via patterns for the electronic device.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushta et al.
Re Claim 8, Kushta show and disclose
The printed circuit board as defined in claim 2, 
Kushta disclosed claimed invention, except for wherein each of the via patterns further comprises a first antipad surrounding the first signal via and a second antipad surrounding the second signal via, however, Kushta disclosed an antipad (603, fig. 6) used for the first and second signal vias (601s, fig. 6), therefor, it would have been obvious to one having ordinary skill in the art to use two seprated antipads for the first and second signal vias in the circuit board of Kushta, in order to be able to shield better between the first and second signal vias for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160150639-A1 US-20160150633-A1 US-20140197545-A1 US-20130330941-A1 US-20130199834-A1 US-20110203843-A1 US-20100307798-A1 US-20060090933-A1 US-20060043572-A1 US-20130056255-A1 US-20120003848-A1 US-20160309576-A1 US-9548551-B1 US-6388208-B1 US-6137064-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848